


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



ISDA®
International Swaps and Derivatives Association, Inc.


2002 MASTER AGREEMENT
dated as of October  22, 2008




Sovereign Bank                                 and            CPI Aerostructures
Inc.




have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this "Master
Agreement".


Accordingly, the parties agree as follows:


1.           Interpretation


(a)             Definitions.  The terms defined in Section 14 and elsewhere in
this Master Agreement will have the meanings therein specified for the purpose
of this Master Agreement.


(b)             Inconsistency.  In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail.  In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the relevant Transaction.


(c)             Single Agreement.  All Transactions are entered into in reliance
on the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this "Agreement"),
and the parties would not otherwise enter into any Transactions.


2.             Obligations


(a)             General Conditions.


(i)
Each party will make each payment or delivery specified in each Confirmation to
be made by it, subject to the other provisions of this Agreement.



(ii)
Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency.  Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.



(iii)
Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction


1






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

 
has occurred or been effectively designated and (3) each other condition
specified in this Agreement to be a condition precedent for the purpose of this
Section 2(a)(iii).



(b)             Change of Account.  Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the Scheduled Settlement Date for the payment
or delivery to which such change applies unless such other party gives timely
notice of a reasonable objection to such change.


(c)             Netting of Payments.  If on any date amounts would otherwise be
payable:


(i)
in the same currency; and



(ii)
in respect of the same Transaction,



by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the
Schedule or any Confirmation by specifying that "Multiple Transaction Payment
Netting" applies to the Transactions identified as being subject to the election
(in which case clause (ii) above will not apply to such Transactions). If
Multiple Transaction Payment Netting is applicable to Transactions, it will
apply to those Transactions with effect from the starting date specified in the
Schedule or such Confirmation, or, if a starting date is not specified in the
Schedule or such Confirmation, the starting date otherwise agreed by the parties
in writing. This election may be made separately for different groups of
Transactions and will apply separately to each pairing of Offices through which
the parties make and receive payments or deliveries.


(d)           Deduction or Withholding for Tax.


(i)           Gross-Up. All payments under this Agreement will be made without
any deduction or withholding for or on account of any Tax unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party ("X") will:


(1)           promptly notify the other party (“Y") of such requirement;


(2)           pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;


(3)            promptly forward to Y an official receipt (or a certified copy),
or other documentation
reasonably acceptable to Y, evidencing such payment to such authorities; and


(4)           if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent


 




 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

 that it would not be required to be paid but for:


(A)           the failure by Y to comply with or perform any agreement contained
in
Section 4(a)(i), 4(a)(iii) or 4(d); or


(B)            the failure of a representation made by Y pursuant to Section
3(f) to be accurate and true unless such failure would not have occurred but for
(I) any action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.


(ii)           Liability.  If:


(l)           X is required by any applicable law, as modified by the practice
of any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);


(2)            X does not so deduct or withhold; and


(3)           a liability resulting from such Tax is assessed directly against
X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).


3.             Representations


Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any "Additional Representation" is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.


(a)             Basic Representations.


(i)
Status.  It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;



(ii)
Powers.  It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and any
obligations it has under any Credit Support Document to which it is a party and
has taken all necessary action to authorize such execution, delivery and
performance;



(iii)
No Violation or Conflict.  Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;



(iv)
Consents.  All governmental and other consents that are required to have been
obtained by it with


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

 
 respect to this Agreement or any Credit Support Document to which it is a party
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with; and



(v)
Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).



(b)             Absence of Certain Events.  No Event of Default or Potential
Event of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.


(c)             Absence of Litigation.  There is not pending or, to its
knowledge, threatened against it, any of its Credit Support Providers or any of
its applicable Specified Entities any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.


(d)             Accuracy of Specified Information.  All applicable information
that is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.


(e)            Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the
purpose of this Section 3(e) is accurate and true.


(f)           Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the
purpose of this Section 3(f) is accurate and true.


(g)           No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of
any person or entity.


4.             Agreements


Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:


(a)           Furnish Specified Information. It will deliver to the other party
or, in certain cases under clause (iii)
below, to such government or taxing authority as the other party reasonably
directs:


(i)           any forms, documents or certificates relating to taxation
specified in the Schedule or any
Confirmation;


(ii)           any other documents specified in the Schedule or any
Confirmation; and


 (iii)           upon reasonable demand by such other party, any form or
document that may be required or reasonably requested in writing in order to
allow such other party or its Credit Support Provider to make a payment under
this Agreement or any applicable Credit Support Document without any deduction
or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,


in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably
practicable.


(b)             Maintain Authorizations.  It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.


(c)             Comply with Laws.  It will comply in all material respects with
all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.


(d)           Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be
accurate and true promptly upon learning of such failure.


(e)           Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp
Tax levied or imposed upon it or in respect of its execution or performance of
this Agreement by a jurisdiction in which it is incorporated, organized, managed
and controlled or considered to have its seat, or where an Office through which
it is acting for the purpose of this Agreement is located ("Stamp Tax
Jurisdiction"), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party's execution or
performance of this Agreement  by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.


5.             Events of Default and Termination Events


(a)           Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes
(subject to Sections 5(c) and 6(e)(iv) an event of default (an "Event of
Default") with respect to such party:


 
(i)
Failure to Pay or Deliver.  Failure by the party to make, when due, any payment
under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or (4)
required to be made by it if such failure is not remedied on or before the first
Local Business Day in the case of any such payment or the first Local Delivery
Day in the case of any such delivery after, in each case, notice of such failure
is given to the party;



(ii)  
Breach of Agreement; Repudiation of Agreement.



(1) Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party;


(2)           the party disaffirms, disclaims, repudiates or rejects, in whole
or in part, or challenges the validity of, this Master Agreement, any
Confirmation executed and delivered by that party or any Transaction evidenced
by such a Confirmation (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);


(iii)           Credit Support Default.


 
(1)
Failure by the party or any Credit Support Provider of such party to comply with
or perform


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

 
 any agreement or obligation to be complied with or performed by it in
accordance with any Credit Support Document if such failure is continuing after
any applicable grace period has elapsed;



 
(2)
the expiration or termination of such Credit Support Document or the failing or
ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document,  to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of such party under each Transaction to
which such Credit Support Document relates without the written consent of the
other party; or



 
(3)
the party or such Credit Support Provider disaffirms, disclaims, repudiates or
rejects, in whole or in part, or challenges the validity of, such Credit Support
Document (or such action is taken by any person or entity appointed or empowered
to operate it or act on its behalf);



(iv)           Misrepresentation.  A representation (other than a representation
under section 3(e) or 3(f)) made or repeated or deemed to have been made or
repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;


(v)
Default Under Specified Transaction. The party, any Credit Support Provider of
such party or any applicable Specified Entity of such party:



(1)            defaults (other than by failing to make a delivery) under a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;


(2)           defaults, after giving effect to any applicable notice requirement
or grace period, in making any payment due on the last payment or exchange date
of, or any payment on early termination of, a Specified Transaction (or, if
there is no applicable notice requirement or grace period, such default
continues for at least one Local Business Day);


(3)           defaults in making any delivery due under (including any delivery
due on the last delivery or exchange date of) a Specified Transaction or any
credit support arrangement relating to a Specified Transaction and, after giving
effect to any applicable notice requirement or grace period, such default
results in a liquidation of, an acceleration of obligations under, or an early
termination of, all transactions outstanding under the documentation applicable
to that Specified Transaction; or


(4)           disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);


 (vi)           Cross-Default . If "Cross-Default" is specified in the Schedule
as applying to the party, the
occurrence or existence of:


(1)           a default, event of default or other similar condition or event
(however described) in respect of such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party under one or more
agreements or instruments relating to Specified Indebtedness of any of them
(individually or collectively) where the aggregate principal amount of such
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (2) below, is

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

not less than the applicable Threshold Amount (as specified in the Schedule)
which has resulted in such Specified Indebtedness becoming, or becoming capable
at such time of being declared, due and payable under such agreements or
instruments before it would otherwise have been due and payable: or


(2)           a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
under such agreements or instruments on the due date for payment (after giving
effect to any applicable notice requirement or
grace period) in an aggregate amount, either alone or together with the amount,
if any, referred to in clause (1) above, of not less than the applicable
Threshold Amount;


(vii)           Bankruptcy. The party, any Credit Support Provider of such party
or any applicable Specified Entity of such party:


(1)           is dissolved (other than pursuant to a consolidation, amalgamation
or merger); (2) becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results
in a judgment of insolvency or bankruptcy or the entry of an order for relief or
the making of an order for its winding-up or liquidation or (II) is not
dismissed, discharged, stayed or restrained in each case within 15 days of the
institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 15 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) above (inclusive); or (9) takes any
action in furtherance of, or indicating its consent to, approval of,
or  acquiescence in, any of the foregoing acts; or


 (viii)           Merger Without Assumption. The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, or reorganizes,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganization,
reincorporation or reconstitution:


(1)           the resulting, surviving or transferee entity fails to assume all
the obligations of such party
or such Credit Support Provider under this Agreement or any Credit Support
Document to which it or its predecessor was a party; or


(2)           the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving, or transferee entity of its obligations

 






 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

under this Agreement.


(b)           Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes (subject
to Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to clause
(vi) below:


(i)            Illegality. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party) occurring after a Transaction is entered into, it
becomes unlawful under any applicable law (including without limitation the laws
of any country in which payment, delivery or compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant payment, delivery or compliance were required
on that day (in each case, other than as a result of a breach by the party of
Section 4(b)):


(1)           for the Office through which such party (which will be the
Affected Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or


(2)           for such party or any Credit Support Provider of such party (which
will be the Affected Party) to perform any absolute or contingent obligation to
make a payment or delivery which such party or Credit Support Provider has under
any Credit Support Document relating to such Transaction, to receive a payment
or delivery under such Credit Support Document or to comply with any other
material provision of such Credit Support Document;


(ii)           Force Majeure Event. After giving effect to any applicable
provision, disruption fallback or remedy specified in, or pursuant to, the
relevant Confirmation or elsewhere in this Agreement, by reason of force majeure
or act of state occurring after a Transaction is entered into, on any day:


(1)            the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction is prevented from performing any absolute or contingent obligation
to make a payment or delivery in respect of such Transaction, from receiving a
payment or delivery in respect of such Transaction or from complying with any
other material provision of this Agreement relating to such Transaction (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such Office so to
perform, receive or comply (or it would be impossible or impracticable for such
Office so to perform, receive or comply if such payment, delivery or compliance
were required on that day); or


(2)           such party or any Credit Support Provider of such party (which
will be the Affected Party) is prevented from performing any absolute or
contingent obligation to make a payment or delivery which such party or Credit
Support Provider has under any Credit Support Document relating to such
Transaction, from receiving a payment or delivery under such Credit Support
Document or from complying with any other material provision of such Credit
Support Document (or would be so prevented if such payment, delivery or
compliance were required on that day), or it becomes impossible or impracticable
for such party or Credit Support Provider so to perform, receive or comply (or
it would be impossible or impracticable for such party or Credit Support

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

Provider so to perform, receive or comply if such payment, delivery or
compliance were required on that day),


so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit
Support Provider, as appropriate, and such Office, party or Credit Support
Provider could not, after using all reasonable efforts (which will not require
such party or Credit Support Provider to incur a loss, other than immaterial,
incidental expenses), overcome such prevention, impossibility or
impracticability;


(iii)           Tax Event. Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect to interest under Section 9(h)) or (B)
receive a payment from which an amount is required to be deducted or withheld
for or on account of a Tax (except in respect of interest under Section 9(h))
and no additional amount is required to be paid in respect of such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));


(iv)           Tax Event Upon Merger. The party (the "Burdened Party") on the
next succeeding Scheduled Settlement Date will either (l) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganizing,  reincorporating, or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;


(v)           Credit Event Upon Merger. If "Credit Event Upon Merger" is
specified in the Schedule as applying to the party, a Designated Event (as
defined below) occurs with respect to such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party (in each case, "X")
and such Designated Event does not constitute a Merger Without Assumption, and
the creditworthiness of X or, if applicable, the successor, surviving or
transferee entity of X, after taking into account any applicable Credit Support
Document, is materially weaker immediately after the occurrence of such
Designated Event than that of X immediately prior to the occurrence of such
Designated Event (and, in any such event, such party or its successor, surviving
or transferee entity, as appropriate, will be the Affected Party). A "Designated
Event" with respect to X means that:


(1)           X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets (or any substantial part of the
assets comprising the business conducted by X as of the date of this Master
Agreement) to, or reorganizes, reincorporates or reconstitutes into or as
another entity;


(2)           any person, related group of persons or entity acquires directly
or indirectly the beneficial ownership of (A) equity securities having the power
to elect a majority of the board of directors (or its equivalent) of X or (B)
any other ownership interest enabling it to exercise control of X; or


(3)           X effects any substantial change in its capital structure by means
of the issuance, incurrence or guarantee of debt or the issuance of (A)
preferred stock or other securities convertible into or exchangeable for debt or
preferred stock or (B) in the case of entities other than corporations, any
other form of ownership interest; or

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



(vi)           Additional Termination Event. If any "Additional Termination
Event" is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties will be as specified for such Additional Termination Event in the
Schedule or such Confirmation).


(c)           Hierarchy of Events.


(i)           An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(l) or 5(a)(iii)(l) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.


(ii)           Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.


(iii)           If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and not a
Force Majeure Event.


(d)           Deferral of Payments and Deliveries During Waiting Period. If an
Illegality or a Force Majeure Event has occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be required to
be made under that Transaction will be deferred to, and will not be due until:


(i)           the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first day that would have been a Local Business
Day or Local Delivery Day, as appropriate, but for the occurrence of the event
or circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or


(ii)           if earlier, the date on which the event or circumstance
constituting or giving rise to that Illegality or Force Majeure Event ceases to
exist or, if such date is not a Local Business Day or, in the case of a delivery
a Local Delivery Day, the first following day that is a Local Business Day or
Local Delivery Day, as
appropriate.


(e)           Inability of Head or Home Office to Perform Obligations of
Branch. If (i) an Illegality or a Force Majeure Event occurs under Section
5(b)(i)(l) or 5(b)(ii)(l) and the relevant Office is not the Affected Party's
head or home office, (ii) Section 10(a) applies, (iii) the other party seeks
performance of the relevant obligation or compliance with the relevant provision
by the Affected Party's head or home office and (iv) the Affected Party's head
or home office fails so to perform or comply due to the occurrence of an event
or circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i) or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party's head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).


6.           Early Termination; Close-Out Netting


(a)            Right to Terminate Following Event of Default. If at any time an
Event of Default with respect to a party

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

(the "Defaulting Party") has occurred and is then continuing, the other party
(the "Non-defaulting Party") may, by not more than 20 days notice to the
Defaulting Party specifying the relevant Event of Default, designate a day not
earlier than the day such notice is effective as an Early Termination Date in
respect of all outstanding Transactions. If, however, "Automatic Early
Termination" is specified in the Schedule as applying to a party, then an Early
Termination Date in respect of all outstanding Transactions will occur
immediately upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the extent
analogous thereto, (8), and as of the time immediately preceding the institution
of the relevant proceeding or the presentation of the relevant petition upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).


(b)           Right to Terminate Following Termination Event.


(i)           Notice. If a Termination Event other than a Force Majeure Event
occurs, an Affected Party will, promptly upon becoming aware of it, notify the
other party, specifying the nature of that Termination Event, and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require. If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.


(ii)           Transfer to Avoid Termination Event. If a Tax Event occurs and
there is only one Affected Party, or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist


If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(iii)           Two Affected Parties. If a Tax Event occurs and there are two
Affected Parties, each party will use all reasonable efforts to reach agreement
within 30 days after notice of such occurrence is given under Section6(b)(i) to
avoid that Termination Event.


(iv)           Right to Terminate.


(1)  
If:



(A)           a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section6(b)(i); or


(B)           a Credit Event Upon Merger or an Additional Termination Event
occurs, or a Tax Event Upon Merger occurs and the Burdened Party is not the
Affected Party,


the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

affected Party in the case of a Credit Event Upon Merger or an Additional
Termination Event if there is only one Affected Party may, if the relevant
Termination Event is then continuing, by not more than 20 days notice to the
other party, designate a day not earlier than the day such notice is effective
as an Early Termination Date in respect of all Affected Transactions.


 
(2)
If at any time an Illegality or a Force Majeure Event has occurred and is then
continuing and any applicable Waiting Period has expired:



 (A)          Subject to clause (B) below, either party may, by not more than 20
days notice to the other party, designate (I) a day not earlier than the day on
which such notice becomes effective as an Early Termination Date in respect of
all Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.


(B)          An Affected Party (if the Illegality or Force Majeure Event relates
to performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section 6
(b)(iv)(2)(A) as a result of an Illegality under Section 5 (b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.


(c)           Effect of Designation.


(i)           If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing,


(ii)           Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
9(h)(i) in respect of the Terminated Transactions will be required to be made,
but without prejudice to the other provisions of this Agreement The amount, if
any, payable in respect of an Early Termination Date will be determined pursuant
to Sections 6(e) and 9(h)(ii).


(d)           Calculations; Payment Date.


(i)           Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including any quotations, market data or information from internal sources used
in making such calculations), (2) specifying (except where there are two
Affected Parties) any Early Termination Amount payable and (3) giving details of
the relevant account to which any amount payable to it is to be paid. In the
absence of written confirmation from the source of a quotation or market data
obtained in determining a Close-out Amount, the records of the party obtaining
such quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.


(ii)           Payment Date. An Early Termination Amount due in respect of any
Early Termination Date will,

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

together with any amount of interest payable pursuant to Section 9(h)(ii)(2), be
payable (I) on the day on which notice of the amount payable is effective in the
case of an Early Termination Date which is designated or occurs as a result of
an Event of Default and (2) on the day which is two Local Business Days after
the day on which notice of the amount payable is effective (or, if there are two
Affected Parties, after the day on which the statement provided pursuant to
clause (i) above by the second party to provide such a statement is effective)
in the case of an Early Termination Date which is designated as a result of a
Termination Event


(e)           Payments On Early Termination. If an Early Termination Date
occurs, the amount, if any, payable in respect of that Early Termination Date
(the "Early Termination Amount") will be determined pursuant to this Section
6(e) and will be subject to Section 6(f).


(i)           Events of Default. If the Early Termination Date results from an
Event of Default, the Early Termination Amount will be an amount equal to (1)
the sum of (A) the Termination Currency Equivalent of the Close-out Amount or
Close-out Amounts (whether positive or negative) determined by the
Non-defaulting Party for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and (B) the Termination Currency Equivalent of
the Unpaid Amounts owing to the Non-defaulting Party less (2) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the
Early Termination Amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of the Early Termination Amount to the
Defaulting Party,


(ii)           Termination Events. If the Early Termination Date results from a
Termination Event:


(1)           One Affected Party. Subject to clause (3) below, if there is one
Affected Party, the Early Termination Amount will be determined in accordance
with Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.


(2)           Two Affected Parties. Subject to clause (3) below, if there are
two Affected Parties, each party will determine an amount equal to the
Termination Currency Equivalent of the sum of the Close-out Amount or Close-out
Amounts (whether positive or negative) for each Terminated Transaction or group
of Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party "X") and the lower amount so
determined (by party "Y") and (II) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to Y.  If the Early Termination Amount is a positive
number, Y will pay it to X; if it is a negative number. X will pay the absolute
value of the Early Termination Amount to Y.


 (3)           Mid-Market Events. If that Termination Event is an Illegality or
a Force Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:


(A)           if obtaining quotations from one or more third parties (or from
any of the Determining Party's Affiliates), ask each third party or Affiliate
(I) not to take account of the current credit worthiness of the Determining
Party or any existing Credit Support Document and (II) to provide mid-market
quotations; and


(B)           in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



(iii)           Adjustment for Bankruptcy. In circumstances where an Early
Termination Date occurs because Automatic Early Termination applies in respect
of a party, the Early Termination Amount will be subject to such adjustments as
are appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).


(iv)           Adjustment for Illegality or Force Majeure Event. The failure by
a party or any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9 (h)(ii)(2).


(v)           Pre-Estimate. The parties agree that an amount recoverable under
this Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such
amount is payable for the loss of bargain and the loss of protection against
future risks, and, except as otherwise provided in this Agreement, neither party
will be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.


(f)            Set-Off. Any Early Termination Amount payable to one party (the
"Payee") by the other party (the "Payer"), in circumstances where there is a
Defaulting Party or where there is one Affected Party in the case where either a
Credit Event Upon Merger has occurred or any other Termination Event in respect
of which all outstanding Transactions are Affected Transactions has occurred,
will, at the option of the Non-defaulting Party or the Non-affected Party, as
the case may be ("X") (and without prior notice to the Defaulting Party or the
Affected Party, as the case may be), be reduced by its set-off against any other
amounts ("Other Amounts") payable by the Payee to the Payer (whether or not
arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of the obligation). To the extent
that any Other Amounts are so set off, those Other Amounts will be discharged
promptly and in all respects. X will give notice to the other party of any
set-off effected under this Section 6(f).


For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.


If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.


Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).


7.           Transfer


Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



(a)           a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b)           a party may make such a transfer of all or any part of its
interest in any Early Termination Amount payable to it by a Defaulting Party,
together with any amounts payable on or with respect to that interest and any
other rights associated with that interest pursuant to Sections 8, 9(h) and 11.


Any purported transfer that is not in compliance with this Section 7 will be
void.


8.           Contractual Currency


(a)           Payment in the Contractual Currency. Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the "Contractual Currency"). To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in good faith and
using commercially reasonable procedures in converting the currency so tendered
into the Contractual Currency, of the full amount in the Contractual Currency of
all amounts payable in respect of this Agreement. If for any reason the amount
in the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law,  immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.


(b)           Judgments. To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in clause (i) or (ii) above, the party
seeking recovery, after recovery in full of the aggregate amount to which such
party is entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.


(c)           Separate Indemnities. To the extent permitted by applicable law,
the indemnities in this Section 8 constitute separate and independent
obligations from the other obligations in this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party to which any payment is owed and will not be
affected by judgment being obtained or claim or proof being made for any other
sums payable in respect of this Agreement.


(d)           Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.


9.           Miscellaneous


(a)           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with

 






 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

respect to its subject matter. Each of the parties acknowledges that in entering
into this Agreement it has not relied on any oral or written representation,
warranty or other assurance (except as provided for or referred to in this
Agreement) and waives all rights and remedies which might otherwise be available
to it in respect thereof, except that nothing in this Agreement will limit or
exclude any liability of a party for fraud.


(b)           Amendments. An amendment, modification or waiver in respect of
this Agreement will only be effective if in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or by an exchange of electronic messages on
an electronic messaging system.


(c)           Survival of Obligations. Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.


(d)           Remedies Cumulative. Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.


(e)           Counterparts and Confirmations.


(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.


(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.


(f)           No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power or privilege will not be presumed to preclude any
subsequent or further exercise, of that right, power or privilege or the
exercise of any other right, power or privilege.


(g)            Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


(h)           Interest and Compensation.


(i)           Prior to Early Termination. Prior to the occurrence or effective
designation of an Early
Termination Date in respect of the relevant Transaction:


(1)           Interest on Defaulted Payments. If a party defaults in the
performance of any payment obligation, it will, to the extent permitted by
applicable law and subject to Section 6(c), pay interest (before as well as
after judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the original
due date for payment to (but excluding) the date of actual payment (and
excluding any period in respect of which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or (C) below), at the
Default Rate.


(2)           Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

the extent provided for in the relevant Confirmation or elsewhere in this
Agreement and (B) unless otherwise provided in the relevant Confirmation or
elsewhere in this Agreement, to the extent permitted by applicable law and
subject to Section 6(c), pay to the other party interest (before as well as
after judgment) on an amount equal to the fair market value of that which was
required to be delivered in the same currency as that amount, for the period
from (and including) the originally scheduled date for delivery to (but
excluding) the date of actual delivery (and excluding any period in respect of
which interest or compensation in respect of that amount is due pursuant to
clause (4) below), at the Default Rate. The fair market value of any obligation
referred to above will be determined as of the originally scheduled date for
delivery, in good faith and using commercially reasonable procedures, by the
party that was entitled to take delivery.


(3)            Interest on Deferred Payments.  If:


(A)           a party does not pay any amount that, but for Section 2(a)(iii),
would have been payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount to the other party on demand (after such
amount becomes payable) in the same currency as that amount, for the period from
(and including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;


(B)            a payment is deferred pursuant to Section 5(d), the party which
would otherwise have been required to make that payment will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as no Event
of Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or


(C)           a party fails to make any payment due to the occurrence of an
Illegality or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event continues and
no Event of Default or Potential Event of Default with respect to that party has
occurred and is continuing, pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the date the party fails to
make the payment due to the occurrence of the relevant Illegality or Force
Majeure Event (or, if later, the date the payment is no longer deferred pursuant
to Section 5(d)) to (but excluding) the earlier of the date the event or
circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.


(4)           Compensation for Deferred Deliveries. If:


(A)           a party does not perform any obligation that, but for Section
2(a)(iii), would have been required to be settled by delivery;

 






 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

(B)            a delivery is deferred pursuant to Section 5(d); or


(C)           a party fails to make a delivery due to the occurrence of an
Illegality or a Force Majeure Event at a time when any applicable Waiting Period
has expired,


the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.


(ii)           Early Termination. Upon the occurrence or effective designation
of an Early Termination Date in respect of a Transaction:


(1)           Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the relevant Transaction, and to the extent permitted by applicable
law, interest will accrue on the amount of any payment obligation or the amount
equal to the fair market value of any obligation required to be settled by
delivery included in such determination in the same currency as that amount, for
the period from (and including) the date the relevant obligation was (or would
have been but for Section 2(a)(iii) or 5(d)) required to have been performed to
(but excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.


(2)           Interest on Early Termination Amounts.  If an Early Termination
Amount is due in respect of such Early Termination Date, that amount will, to
the extent permitted by applicable law, be paid together with interest (before
as well as after judgment) on that amount in the Termination Currency, for the
period from (and including) such Early Termination Date to (but excluding) the
date the amount is paid, at the Applicable Close-out Rate.


(iii)           Interest Calculation. Any interest pursuant to this Section 9(h)
will be calculated on the basis of daily compounding and the actual number of
days elapsed.


10.           Offices; Multibranch Parties


(a)           If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to and agrees with the other party that, notwithstanding
the place of booking or its jurisdiction of incorporation or organization, its
obligations are the same in terms of recourse against it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d) for so long as the
payment or delivery is so deferred. This representation and agreement will be
deemed to be repeated by each party on each date on which the parties enter into
a Transaction.


(b)           If a party is specified as a Multibranch Party in the Schedule,
such party may, subject to clause (c) below, enter into a Transaction through,
book a Transaction in and make and receive payments and deliveries with respect
to a Transaction through any Office listed in respect of that party in the
Schedule (but not any other Office unless otherwise agreed by the parties in
writing).


(c)           The Office through which a party enters into a Transaction will be
the Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to Section
6(b)(ii), neither party may change the Office in which it books the Transaction
or the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior written consent of the other party.

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

11. Expenses


A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.


12. Notices


(a)           Effectiveness, Any notice or other communication in respect of
this Agreement may be given in any manner described below (except that a notice
or other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:


(i)           if in writing and delivered in person or by courier, on the date
it is delivered;


(ii)            if sent by telex, on the date the recipient's answerback is
received;


(iii)            if sent by facsimile transmission, on the date it is received
by a responsible employee of the recipient in legible form (it being agreed that
the burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender's facsimile machine);


(iv)            if sent by certified or registered mail (airmail, if overseas)
or the equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;


(v)            if sent by electronic messaging system, on the date it is
received; or


(vi)  
if sent by e-mail, on the date it is delivered,



unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.


(b)           Change of Details. Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.


13.           Governing Law and Jurisdiction


(a)           Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.


(b)           Jurisdiction. With respect to any suit, action or proceedings
relating to any dispute arising out of or in
connection with this Agreement ("Proceedings"), each party irrevocably:


(i) submits:


(1)           if this Agreement is expressed to be governed by English law, to
(A) the non-exclusive jurisdiction of the English courts if the Proceedings do
not involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or


(2)            if this Agreement is expressed to be governed by the laws of the
State of New York, to

 






 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

the non-exclusive jurisdiction of the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York
City;


(ii)           waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party; and


(iii)           agrees, to the extent permitted by applicable law, that the
bringing of Proceedings in any one or more jurisdictions will not preclude the
bringing of Proceedings in any other jurisdiction.


(c)           Service of Process. Each party irrevocably appoints the Process
Agent, if any, specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings. If for any reason any
party's Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party. The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.


(d)           Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.


14. Definitions


As used in this Agreement:


"Additional Representation" has the meaning specified in Section 3.


"Additional Termination Event" has the meaning specified in Section 5(b).


"Affected Party" has the meaning specified in Section 5(b).


"Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.


"Affiliate”  means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.


"Agreement" has the meaning specified in Section 1(c).


"Applicable Close-out Rate" means:


(a)           in respect of the determination of an Unpaid Amount:







 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



(i)           in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;


(ii)           in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate;


(iii)           in respect of obligations deferred pursuant to Section 5(d), if
there is no Defaulting Party and for so long as the deferral period continues,
the Applicable Deferral Rate; and


(iv)           in all other cases following the occurrence of a Termination
Event (except where interest accrues pursuant to clause (iii) above), the
Applicable Deferral Rate; and


(b)           in respect of an Early Termination Amount:


(i)           for the period from (and including) the relevant Early Termination
Date to (but excluding) the date (determined in accordance with Section
6(d)(ii)) on which that amount is payable:


(1)           if the Early Termination Amount is payable by a Defaulting Party,
the Default Rate;


(2)           if the Early Termination Amount is payable by a Non-defaulting
Party, the Non-default Rate; and


(3)            in all other cases, the Applicable Deferral Rate; and


(ii)           for the period from (and including) the date (determined in
accordance with Section 6(d)(ii)) on
which that amount is payable to (but excluding) the date of actual payment:


(1)            if a party fails to pay the Early Termination Amount due to the
occurrence of an event or circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;


(2)           if the Early Termination Amount is payable by a Defaulting Party
(but excluding any
period in respect of which clause (1) above applies), the Default Rate;


(3)           if the Early Termination Amount is payable by a Non-defaulting
Party (but excluding any period in respect of which clause (1) above applies),
the Non-default Rate; and


(4)           in all other cases, the Termination Rate.


"Applicable Deferral Rate" means:


(a)           for the purpose of Section 9(h)(i)(3)(A), the rate certified by
the relevant payer to be a rate offered to the payer by a major bank in a
relevant interbank market for overnight deposits in the applicable currency,
such bank to be selected in good faith by the payer for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;


(b)           for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer after consultation with the other party,
if practicable, for the purpose of obtaining a representative rate that will
reasonably

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

reflect conditions prevailing at the time in that relevant market; and


(c)           for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv),
(b)(i)(3) and (b)(ii)(1) of the definition of Applicable Close-out Rate, a rate
equal to the arithmetic mean of the rate determined pursuant to clause (a) above
and a rate per annum equal to the cost (without proof or evidence of any actual
cost) to the relevant payee (as certified by it) if it were to fund or of
funding the relevant amount.


"Automatic Early Termination" has the meaning specified in Section 6(a).


"Burdened Party" has the meaning specified in Section 5(b)(iv).


"Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.


"Close-out Amount" means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realized under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in Section
2(a)(iii) and (b) the option rights of the parties in respect of that Terminated
Transaction or group of Terminated Transactions.


Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.


Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.


In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:


(i)           quotations (either firm or indicative) for replacement
transactions supplied by one or more third parties that may take into account
the creditworthiness of the Determining Party at the time the quotation is
provided and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;


(ii)           information consisting of relevant market data in the relevant
market supplied by one or more third parties including, without limitation,
relevant rates, prices, yields, yield curves, volatilities, spreads,
correlations or other relevant market data in the relevant market; or


(iii)           information of the types described in clause (i) or (ii) above
from internal sources (including any of the
Determining Party's Affiliates) if that information is of the same type used by
the Determining Party in the regular course of its business for the valuation of
similar transactions.


The Determining Party will consider, taking into account the standards and
procedures described in this definition,

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

quotations pursuant to clause (i) above or relevant market data pursuant to
clause (ii) above unless the Determining Party reasonably believes in good faith
that such quotations or relevant market data are not readily available or would
produce a result that would not satisfy those standards. When considering
information described in clause (i), (ii) or (iii) above, the Determining Party
may include costs of funding, to the extent costs of funding are not and would
not be a component of the other information being utilized. Third parties
supplying quotations pursuant to clause (i) above or market data pursuant to
clause (ii) above may include, without limitation, dealers in the relevant
markets, end-users of the relevant product, information vendors, brokers and
other sources of market information.


Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).


Commercially reasonable procedures used in determining a Close-out Amount may
include the following:


(1)           application to relevant market data from third parties pursuant to
clause (ii) above or information from internal sources pursuant to clause (iii)
above of pricing or other valuation models that are, at the time of the
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and


(2)           application of different valuation methods to Terminated
Transactions or groups of Terminated Transactions depending on the type,
complexity, size or number of the Terminated Transactions or group of Terminated
Transactions.


"Confirmation" has the meaning specified in the preamble.


"consent" includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.


"Contractual Currency" has the meaning specified in Section 8(a).


"Convention Court" means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.


"Credit Event Upon Merger" has the meaning specified in Section 5(b).


"Credit Support Document" means any agreement or instrument that is specified as
such in this Agreement.


"Credit Support Provider” has the meaning specified in the Schedule.


"Cross-Default" means the event specified in Section 5(a)(vi).


"Default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.


"Defaulting Party" has the meaning specified in Section 6(a).


"Designated Event" has the meaning specified in Section 5(b)(v).

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



"Determining Party" means the party determining a Close-out Amount.


"Early Termination Amount" has the meaning specified in Section 6(e).


"Early Termination Date" means the date determined in accordance with Section
6(a) or 6(b)(iv).


"electronic messages" does not include e-mails but does include documents
expressed in markup languages, and "electronic messaging system" will be
construed accordingly.


"English law" means the law of England and Wales, and "English" will be
construed accordingly.


"Event of Default" has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


“Force Majeure Event" has the meaning specified in Section 5(b).


"General Business Day" means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).


"Illegality" has the meaning specified in Section 5(b).


"Indemnifiable Tax" means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction.
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


"law" includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and "unlawful" will be construed accordingly.


"Local Business Day" means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognized principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.


"Local Delivery Day" means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being







 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.


"Master Agreement" has the meaning specified in the preamble.


"Merger Without Assumption" means the event specified in Section 5(a)(viii).


"Multiple Transaction Payment Netting" has the meaning specified in Section
2(c).


"'Non-affected Party" means, so long as there is only one Affected Party, the
other party.


"Non-default Rate" means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.


“Non-defaulting Party" has the meaning specified in Section 6(a).


"Office" means a branch or office of a party, which may be such party's head or
home office.


"Other Amounts" has the meaning specified in Section 6(f).


"Payee" has the meaning specified in Section 6(f).


"Payer" has the meaning specified in Section 6(f).


"Potential Event of Default" means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


"Proceedings" has the meaning specified in Section 13(b).


"Process Agent" has the meaning specified in the Schedule.


"rate of exchange" includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.


"Relevant Jurisdiction" means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.


"Schedule" has the meaning specified in the preamble.


"Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(1) with respect to a Transaction.


"Specified Entity" has the meaning specified in the Schedule.


"Specified Indebtedness" means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


"Specified Transaction" means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.


"Stamp Tax" means any stamp, registration documentation or similar tax.


"Stamp Tax Jurisdiction" has the meaning specified in Section 4(e).


"Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


"Tax Event" has the meaning specified in Section 5(b).


"Tax Event Upon Merger" has the meaning specified in Section 5(b).


"Terminated Transactions" means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.


“Termination Currency" means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.


"Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the
parties.


"Termination Event" means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


"Termination Rate" means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


"Threshold Amount" means the amount, if any, specified as such in the Schedule.


"Transaction" has the meaning specified in the preamble.


"Unpaid Amounts" owing to any party means with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section 2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other compensation in
respect of that obligation or deferred obligation, as the case may be, pursuant
to Section 9(h)(ii)(1) or (2), as appropriate. The fair market value of any
obligation referred to in clause (b) above will be determined as of the
originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.


"Waiting Period" means:


(a)           in respect of an event or circumstance under Section 5(b)(i),
other than in the case of Section 5(b)(i)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of three Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and


(b)           in respect of an event or circumstance under Section 5(b)(ii),
other than in the case of Section 5(b)(ii)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of eight Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.




IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.


Sovereign
Bank                                                                                                CPI
Aerostructures Inc.


By: /s/ Bradley S.
Geist                                                                                         By:
/s/ Vincent Palazzolo


Name: Bradley S.
Geist                                                                                         Name:
Vincent Palazzolo


Title:                   Senior Vice
President                                                                       Title:
Chief Financial Officer


Date:
10/22/2008                                                                                        Date:
10/22/2008

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17





ISDA
International Swap and Derivatives Association, Inc.


SCHEDULE
to the
Master Agreement


dated as of October 22, 2008


between


Sovereign Bank
And
CPI Aerostructures Inc.
("Party A")
 
("Party B")





 
Part 1. Termination Provisions.



In The Agreement:


 
(a)
"Specified Entity" means in relation to Party A for the purpose of:



Section 5(a)(v),
None;
Section 5(a)(vi),
None;
Section 5(a)(vii),
None; and
Section 5(b)(v),
None;



 
and in relation to Party B for the purpose of:



Section 5(a)(v),
None;
Section 5(a)(vi),
None;
Section 5(a)(vii),
None; and
Section 5(b)(v),
None.



If a party or any Credit Support Provider of a party is a partnership, then for
purposes of Section 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v), “Specified Entity”
also means each general partner of that partnership.


(b)           "Specified Transaction" will have the meaning specified in
Section 14 of this Agreement.


 
(c)
The "Cross Default" provisions of Section 5(a)(vi) will apply to Party A and to
Party B.



"Specified Indebtedness" will have the meaning specified in Section 14 of this
Agreement; provided, however, that indebtedness or obligations in respect of
deposits received in the ordinary course of the banking business shall not
constitute Specified Indebtedness; provided further that indebtedness or
obligation payments not made because of an intervening change of law making such
payment illegal, Force Majeure Event or act of state shall not constitute
Specified Indebtedness.


 
"Threshold Amount" will mean


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



 
(i)
with respect to Party A, the greater of $100,000,000 or 2% of stockholders'
equity of Party A as reflected on its most recent financial statements , and

 
(ii)
with respect to Party B, an amount equal to any amount of Specified Indebtedness
to Party A and $100,000 with respect to other Specified Indebtedness.



 
(d)
The "Credit Event Upon Merger" provisions of Section 5(b)(v) will apply to Party
A and to Party B.



 
(e)
The "Automatic Early Termination" provisions of Section 6(a) will not apply to
Party A or to Party B.



 
(f)
“Termination Currency” will mean U.S. Dollars as per Section 14 of this
Agreement.



 
(g)
Payments On Early Termination. If an Early Termination Date occurs for any
reason, the amount, if any, payable in respect of that Early Termination Date
(the "Early Termination Amount") will be determined pursuant to Section 6(e) and
will be subject to Section 6(f). Party A will always be the Determining Party
for the purpose of determining the Close-out Amount, notwithstanding any
provision in Section 6(e) or 6(f).



 
(h)
Additional Termination Event. In addition to the Termination Events specified in
Section 5(b), the occurrence of either of the following shall constitute an
Additional Termination Event, subject to Section 5(b)(vi):



 
(i)
Both (a) all of the principal, interest, fees and other amounts owing by Party B
(which will be the Affected Party) under or in respect of the Financial
Agreement shall have been paid in full and (b) all commitments of Party A to
make extensions of credit under or in respect of, or as contemplated by, the
Financial Agreement shall have expired or been terminated in accordance with
their terms.



 
(ii)
If a party (which will be the Affected Party), or Specified Entity of that party
is a natural person, the death of, or the appointment of a guardian for that
natural person.



 
(i)
The following provision is hereby added to Section 5(a) of the Agreement as an
Event of Default:



 
"(ix)    Unsatisfied Judgments.  With respect to Party B, the party, any Credit
Support Provider of such party or any Specified Entity of such party for the
purpose of Section 5(a)(vii) has a final judgment issued against it by a court
of competent jurisdiction in an amount in excess of $100,000, and such judgment
is not discharged or its execution stayed pending appeal within 60 days of such
judgment or such judgment is not discharged within 60 days of the expiration of
any such stay."



 
Part 2.
Tax Representations.



 
(a)
Payer Representations. For the purpose of Section 3(e) of this Agreement, Party
A and Party B each makes the following representation:



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

Agreement, except that it will not be a breach of this representation where
reliance is placed on clause (ii) above and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.


 
(b)
Payee Representations. For the purpose of Section 3(f) of this Agreement, Party
A and Party B each makes the following representation:



It is a "U.S. person" (as that term is used in section 1.l441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes.




Part 3.                       Agreement to Deliver Documents.


For the purpose of Section 4(a) of this Agreement, each party agrees to deliver
the following documents, as applicable:


Party required to deliver document
Form/Document Certificate
Date by which to be delivered
Covered by Section 3(d)
Representation?
Party B
A certificate of an authorized officer for such party and any Credit Support
Provider of such party certifying the authority, names and true signatures of
the officers signing this Agreement, each Confirmation and any Credit Support
Document, reasonably satisfactory in form and substance to Party A.
Upon execution of this Agreement and as deemed necessary for any further
documentation.
 
Yes
Party B
Certified copies of documents evidencing each action taken by Party B and any
Credit Support Provider of such party to authorize its execution of this
Agreement, each Confirmation, and any Credit Support Document referred to in
Part 3 of this Schedule, and the performance of its obligations hereunder as
well as its bylaws and articles of incorporation.
Upon execution of this Agreement.
Yes
Party B
Annual financial statements prepared in a form reasonably  acceptable to Party
A.
Promptly upon request.
Yes
Party B
Quarterly financial statements prepared in a form reasonably  acceptable to
Party A.
Promptly upon request.
Yes
Party B
A written opinion of legal counsel to Party B and any Credit Support Provider
for Party B reasonably satisfactory in form and substance to Party A.
Upon execution of this Agreement if requested and as deemed necessary.
No
Party B
Such other documents as Party A may reasonably request in connection with each
transaction.
Promptly upon request.
Yes





Part 4. Miscellaneous.


 
(a)
Addresses for Notices.  For the purpose of Section 12(a) of this Agreement:


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17




 
Address for notices or communications to Party A:
Sovereign Bank
Capital Markets Division
Centre Square - Concourse
1500 Market Street
Philadelphia, PA 19102
Attention: Gina Barile
 
Telephone Number:  267-256-2802
Facsimile Number:   267-675-0654
E-Mail: GBarile@sovereignbank.com
 
 
Address for notices or communications to Party B:
CPI Aerostructures Inc.
60 Heartland Blvd.
Edgewood, New York  11717
Attention: Chief Financial Officer
 
Telephone Number:  (631) 586-5200
Facsimile Number:  (631) 586-5840
E-Mail:  vpalazzolo@cpiaero.com
 





(b)           Process Agent. For the purpose of Section 13(c) of this Agreement


Party A appoints as its Process Agent:
Not Applicable
Party B appoints as its Process Agent:
Not Applicable





(c)           Offices. The provisions of Section 10(a) will not apply to this
Agreement.


 
(d)
Multibranch Party. For the purpose of Section 10 of this Agreement, neither
Party A nor Party B is a Multibranch Party.



 
(e)
Calculation Agent. The Calculation Agent is Party A.



 
(f)
“Credit Support Document” means each document which, by its terms, secures,
guarantees or otherwise supports Party B‘s obligations hereunder from time to
time, whether or not this Agreement, any Transaction, or any type of Transaction
entered into hereunder is specifically referenced or described in any such
document.



(g)           “Credit Support Default” is amended by adding at the end of
Section 5(a)(iii):


“(4) any default, event of default or other similar condition or event (however
described) exists under any Credit Support Document, any action is taken to
realize upon any collateral provided to secure such party's obligations
hereunder or under any Transaction, or the other party fails at any time to have
a valid and perfected first priority security interest in any such collateral."


 
(h)      Definitions.  Section 14 of this Agreement is hereby amended to add the
following definitions in their appropriate alphabetical order:



 
“Stockholders Equity” means, at any time, the sum (as shown on the most recent
Annual Audited Financial Statements of the applicable Party at such time) of (i)
its capital stock


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

 
(including preferred stock) outstanding, taken at par value, (ii) its capital
surplus and (iii) its retained earnings, minus (iv) treasury stock, each to be
determined in accordance with generally accepted accounting principles.



“Financial Agreement” for the purposes hereof, means each existing or future
agreement or instrument relating to any loan or extension of credit from Party A
to Party B (whether or not anyone else is a Party hereto), as the same exists
when executed and without regard to any termination or cancellation thereof, or
unless consented to in writing by Party A, any amendment, modification,
addition, waiver or consent thereto or thereof.


 
(i)
“Credit Support Provider” means each party to a Credit Support Document that
provides or is expected to provide security, a guaranty or other credit support
for Party B’s obligations hereunder.



 
(j)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York without reference to choice of law
doctrine.



 
(k)
Netting of Payments. "Multiple Transaction Payment Netting" will apply for the
purpose of Section 2(c) of this Agreement to all Transactions in each case
starting from the date of this Agreement.



(l)           "Affiliate" will have the meaning specified in Section 14 of this
Agreement.


(m)           Absence of Litigation. For the purpose of Section 3(c):


"Specified Entity" means in relation to Party A, None.
"Specified Entity" means in relation to Party B, None.


(n)           No Agency. The provisions of Section 3(g) will apply to this
Agreement.


 
(o)
Consent to Recording. Each party (i) consents to the recording of telephone
conversations between the trading, marketing and other relevant personnel of the
parties in connection with this Agreement or any potential Transaction, (ii)
agrees to obtain any necessary consent of, and give any necessary notice of such
recording to, its relevant personnel and (iii) agrees, to the extent permitted
by applicable law, that recordings may be submitted in evidence in any
Proceedings.



 
(p)
Waiver of Jury Trial.  To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction.



 
(q)
Joint Party.  If more than one entity or natural person is executing this
Agreement as Party B, then



 
(i)
the obligations of the party B hereunder and under each Transaction shall be the
joint and several obligations of each such entity or natural person,



 
(ii)
any Event of Default or Potential Event of Default occurring with respect to any
such entity or natural person shall be an Event of Default or Potential Event of
Default, respectively, with respect to party B,



 
(iii)
the death, release or discharge, in whole or in part, of any such entity or
natural person, or the occurrence of any bankruptcy, liquidation, dissolution or
any other event described in Section 5(a)(vii) with respect to any such entity
or natural person, shall not discharge or affect the liabilities of any other
such entity or natural person, shall not discharge or affect the liabilities of
any other such entity or natural person;


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17



 
(iv)
unless the context otherwise requires, each reference herein or in any
Confirmation to “party” shall, as applied to Party B, be construed as a joint
and several reference to each such entity or natural person; and



 
(v)
any person or entity receiving notices given to Party B, at the address shown
above shall be deemed to receive such notices on behalf of each such entity or
person.



 
(r)
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement or affecting the validity or
enforceability of such provisions in any other jurisdiction.  The Parties hereto
shall endeavor in good faith negotiations to replace the prohibited or
unenforceable provisions with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.



Part 5.  Other Provisions.


 
(a)
2000 ISDA Definitions.  The definitions and provisions contained in the 2000
ISDA Definitions (the "2000 Definitions") and the 1998 FX and Currency Option
Definitions (the "FX Definitions") as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Agreement by
reference.  For these purposes, all references in the 2000 Definitions to a
"Swap Transaction" and all references in the FX Definitions to a "FX
Transaction" or "Currency Option" shall be deemed to apply to each Transaction
under this Agreement.  With respect to FX Transactions, in the event of any
inconsistency between the 2000 Definitions and the FX Definitions, the FX
Definitions will prevail.  Any definitions incorporated into a Confirmation
shall prevail over the provisions of this Agreement, or the 2000 Definitions or
the FX Definitions.



 
(b)
Right of Set-off.  If any amount payable hereunder is not paid as and when due,
the party ("Party X") obligated to make that payment hereby authorizes the other
party ("Party Y") and each Affiliate of Party Y to proceed, to the fullest
extent permitted by applicable law, without prior notice, by Right of Set-off,
banker's lien, counterclaim or otherwise, against any assets of Party X that may
at any time be in the possession of Party Y or that Affiliate, at any branch or
office, to the full extent of all amounts payable to Party Y hereunder.



 
In addition, if a party would, but for this provision, have an obligation to pay
the other party any amount calculated pursuant to Section 6(e) in connection
with early termination which occurs on the ground of (i) a Termination Event in
which that other party is the only Affected Party or (ii) an Event of Default
with respect to that other party at a time when any amount is payable (whether
at such time or in the future or upon the occurrence of a contingency) to that
party or its Affiliate by that other party under any other agreement between
them or any instrument or undertaking of that other party (each such amount, an
"Other Obligation"), the party that, but for this provision would have an
obligation to make a payment hereunder is authorized by that other party to
Set-off that obligation hereunder against any Other Obligation, without prior
notice. If an obligation is unascertained, the party exercising a Right of
Set-off hereunder may in good faith estimate that obligation and set off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.



 
If the party exercises a Right of Set-off hereunder, it shall give the other
party notice of the amounts of the obligations hereunder and the Other
Obligations reduced and discharged by the Set-off, as soon as practicable after
the Set-off is effected.



Nothing in this provision, titled Right of Set-off, shall be effective to create
a charge or other security interest.  This provision, titled Right of Set-off,
shall be without prejudice and in addition to any Right of

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

Setoff, combination of accounts, lien or other right to which any party is at
any time otherwise entitled (whether by operation of law or otherwise).


 
(c)
Confirmations.  For each Transaction Party A and Party B agree to enter into
hereunder, Party A shall promptly send to Party B a Confirmation setting forth
the terms of such Transaction.  Party B shall execute and return the
Confirmation to Party A or request correction of any error within two Local
Business Days of trade date.  Failure of Party B to respond within such period
shall not affect the validity or enforceability of such Transaction and shall be
deemed to be an affirmation of such terms.



 
(d)
Notice of Event of Default.  Each party agrees, upon learning of the occurrence
of any event or commencement of any condition that constitutes an Event of
Default or a Potential Event of Default with respect to itself, promptly to give
the other party notice of such event or condition.  Failure to give notice
within 30 days of learning of such event or condition shall constitute an Event
of Default with respect to such party.



 
(e)
Change of Account.  Section 2(b) of this Agreement is hereby amended by the
addition of the following after the word "delivery" in the first line thereof:



“to another account in the same legal and tax jurisdiction as the original
account,”


 
(f)
Consent to Transfer.  Section 7 of this Agreement is amended by deleting the
word “and” at the end of paragraph (a); replacing the period at the end
of  paragraph (b) with the phrase “; and”; and inserting the following
paragraph:



“(c)           Party A may transfer, without the consent of Party B (or any
Credit Support Provider and Specified Entity of Party B), this Agreement and all
or any portion of the Transactions under this Agreement in the event that any of
Party B’s obligation(s) to Party A or its Affiliates, as identified in Part 3 of
this Agreement, are sold, transferred, or otherwise assigned by Party A to
another party, in which case Party B (and each Credit Support Provider and
Specified Entity of Party B) shall execute, or cause to be executed, such
documents, instruments and agreements, including without limitation, amendments
to this Agreement, as Party A shall deem necessary to effect the foregoing,
including, but not limited to any release by Party B (or any Credit Support
Provider or Specified Entity of Party B) of Party A’s obligations under this
Agreement.”


 
(g)
Pari Passu Basis of Security for Obligations. All of the obligations of Party B
(or any Credit Support Provider or Specified Entity of Party B) under this
Agreement shall be secured on a pari passu basis by all of the collateral
provided to secure Party B’s obligations under any Financial Agreement unless it
would result in a default under any such Financial Agreement.



 
(h)
Covenants of Financial Agreements.



(i)           Party B shall provide Party A at all times hereunder with the same
covenant protection as Party A requires of Party B under Financial
Agreements.  Therefore, in addition to the Cross Default provisions of this
Agreement, and notwithstanding the satisfaction of any obligation or promise to
pay money to Party A under any Financial Agreement, or the termination or
cancellation of any Financial Agreement, Party B hereby agrees to perform,
comply with and observe for the benefit of Party A hereunder all affirmative and
negative covenants contained in each Financial Agreement applicable to Party B
(excluding any obligation or promise to pay money under any Financial Agreement)
at any time Party B has any obligation (whether absolute or contingent) under
this Agreement.


(ii)           For purposes hereof: (A) the affirmative and negative covenants
of each Financial Agreement applicable to Party B (together with related
definitions and ancillary provisions, but in any event

 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

excluding any obligation or promise to pay money under any Financial Agreement)
are incorporated (and upon execution of any future Financial Agreement, shall
automatically be incorporated) by reference herein (mutatis mutandis):  (B) if
other lenders or creditors are parties to any Financial Agreement then
references therein to the lenders or creditors shall be deemed references to
Party A: and (C) for any such covenant applying only when any loan, other
extension of credit, obligation or commitment under the Financial Agreement is
outstanding, that covenant shall be deemed to apply hereunder at any time Party
B has any obligation (whether absolute or contingent) under this agreement.


(iii)           Notwithstanding the foregoing, if the incorporation of any
provision by reference from any Financial Agreement would result in the
violation by Party B of the terms of that Financial Agreement, this Agreement
shall not incorporate that provision.




 
(i)
Representations.  The introductory clause of Section 3 of this Agreement is
hereby amended to read in its entirety as follows:



“Each party makes each of the representations contained in Section 3 to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Sections 3(a) and 3(f), at all times until the termination of
this Agreement), absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for that Transaction. If any
"Additional Representation" is specified in the Schedule or any Confirmation as
applying, the party or parties specified for such Additional Representation will
make and, if applicable, be deemed to repeat such Additional Representation at
the time or times specified for such Additional Representation, absent a written
agreement between the parties that expressly imposes affirmative obligations to
the contrary for that Transaction.”


 
(j)
Accuracy of Specified Information.  Section 3(d) is hereby amended by adding in
the third line thereof after the word "respect" and before the period:



 
"or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant party"



 
(k)
Additional Representations.  For purposes of Section 3 of this Agreement, the
following shall be added, immediately following paragraph (g) thereof and the
parties agree that each additional representation contained in this Part 5(k)
shall be deemed repeated by the party making such representation on each date on
which a Transaction is entered into:



 
(h)
This Agreement and each Transaction constitutes a "swap agreement" within the
meaning of Commodity Futures Trading Commission ("CFTC") regulations Section
35.1(b)(1).



 
(i)
It is an "eligible swap participant" within the meaning of CFTC Regulations
Section 35.1(b)(2).



 
(j)
Neither this Agreement nor any Transaction is one of a fungible class of
agreements that are standardized as to their material economic terms, within the
meaning of CFTC Regulations Section 35.2(b).



 
(k)
The creditworthiness of the other party was or will be a material consideration
in entering into or determining the terms of this Agreement and each
Transaction, including pricing, cost or credit enhancement terms of the
Agreement or Transaction, within the meaning of CFTC Regulations Section
35.2(c).


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

 
(l)
It has entered into this Agreement (including each Transaction evidenced hereby)
in conjunction with its line of business (including financial intermediation
services) or the financing of its business rather than for any speculative
purpose.



 
(m)
The individual(s) executing and delivering this Agreement and any other
documentation (including any Credit Support Document) relating to this Agreement
to which it is a party or that it is required to deliver are duly empowered and
authorized to do so, and it has duly executed and delivered this Agreement and
any Credit Support Documents to which it is a party.



 
(n)
Party B represents and warrants that, since the date of Party B’s (and any
Credit Support Provider’s or Specified Entity’s) latest audited financial
statements, there has been no material adverse change in its financial condition
or results of operations which has not been disclosed to Party A.



 
(o)
Non-Reliance.  In connection with the negotiation of, the entering into, and the
confirming of the execution of this Agreement, and Credit Support Document to
which it is a party, each Transaction, and any other documentation relating to
this Agreement to which it is a party or that it is required by this Agreement
to deliver:



 
(i)
it is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel, or representations (whether written or oral) of the
other party to this Agreement, such Credit Support Document, each Transaction or
such other documentation other than the representations expressly set forth in
this Agreement, such Credit Support Document and in any Confirmation;



 
(ii)
it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary, and it
has made its own independent investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction pursuant to
this Agreement) based upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party to this Agreement,
such Credit Support Document, each Transaction or such other documentation;



 
(iii)
it is capable of assessing the merits of and of understanding (on its own behalf
or through independent professional advice) and understands all the terms,
conditions, and risks (economic and otherwise) of the Agreement, such Credit
Support Document, each Transaction, and such other documentation and is capable
of assuming and willing to assume (financially and otherwise) those terms,
conditions, and risks;



 
(iv)
it is entering into this Agreement, such Credit Support Document, each
Transaction, and such other documentation for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business and not for purposes of speculation;



(v)           it is entering into this Agreement, such Credit Support Document,
each Transaction, and such other documentation as principal, and not as agent or
in any other capacity, fiduciary or otherwise.


(vi)           it is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being

 






 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17

understood that information and explanations related to the terms and conditions
of a Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.




Sovereign Bank
 
CPI Aerostructures Inc.
         
By:
/s/ Bradley S. Geist
 
By:
/s/ Vincent Palazzolo
Name:
Bradley S. Geist
 
Name:
Vincent Palazzolo
Title:
Senior Vice President
 
Title:
Chief Financial Officer
Date:
October 22, 2008
 
Date:
October 22, 2008


 






 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.17




 




 
 
 

--------------------------------------------------------------------------------

 
